ORDER
PER CURIAM.
Our opinion in this case noted that “Joanne and Hugh Downs sued Ruth Westphal for defamation ... over ten years ago in Arizona state court.” Downs v. Westphal, 78 F.3d 1252, 1254 (7th Cir.1996). We also emphasized several times that the Arizona judgment was entered only against Ms. Westphal. Nevertheless, at one point we said, “Ruth Westphal and Michael Gulmetti claim that the default judgment entered against them by the Arizona court is invalid.” (Emphasis added.) Id. at 1256. The “against them” phrase was erroneous, and we strike it from the opinion. We also deny the petition for rehearing which claims that this mistake, as it pertains to the discussion of the Rooker-Feldman doctrine, is the “first and foremost reason” why our opinion is “clearly erroneous.” Lastly, no judge in regular service has called for a vote on the suggestion for rehearing en banc, so that request is denied as well.